Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the threaded plug closing a fluid connection between the fourth port and the third port (claim 15; element 16 is disclosed as this threaded plug (page 16 line 10-11), but is drawn as a valve, not a threaded plug) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 8-10, 14, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
in relation to the fluid flow” is confusing, as the first port and the first valve seat are physical elements, regardless of the fluid flow. 
In claim 8 line 2-7, emphasis added, “the first piston defines a third opening, which can be constantly regulated by the movement of the first piston, the third opening is situated between the first port and the first valve seat in relation to the fluid flow, and an open region of the third opening increases when the first piston is removed from the first valve seat” is confusing. The only way for the third opening to be constantly regulated and increasing as the first piston moves, is for the opening to not be between the first port and the first valve seat. In other words, it is only between the first port and the first valve seat when the first piston abuts the first valve seat.
In claim 14 line 1-2, emphasis added, “wherein a the characteristic line of an opening region of the first opening” is confusing.
In claim 18 line 1 “the fixed opening” has no antecedent basis. It would appear to be the same as in claim 3, rather than the “first opening” of claim 1 (line marked 10).
Claims not specifically mentioned are indefinite, since they depend from one of the above claims.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

s 1, 2 and 17 are rejected under 35 U.S.C. § 102(a1, a2) as being anticipated by Schexnayder (5207059). Schexnayder discloses a valve system comprising a housing (54) of a first valve unit having a first valve seat (64), closable by a movable first piston (56), and connecting in a fluid-conducting manner first (63) and second (62) ports; pressure in a control chamber (73), delimited by the first piston, pressing the first piston against the first valve seat; pressure at the first port presses the first piston away from the first valve seat; a first opening (78), defined by the first piston, regulated by a movement of the first piston, and connecting the second port in a fluid-conducting manner to the control chamber (by orifices 77); a second valve unit (83), including a core at least partially surrounded by a coil (the solenoid), regulates a fluid flow from the control chamber to the first port, with an electric current in the coil; and a logic unit (91) receiving signals from at least one sensor (96) and regulate the electric current in the coil (column 5 line 57-62).
Schexnayder discloses the logic unit receive signals from a device for inputting commands (97, claim 2); and the sensor includes a position sensor (of 93; claim 17).

Claims 1, 2 and 17 are rejected under 35 U.S.C. § 102(a1, a2) as being anticipated by Gehlhoff et al (8291934). Gehlhoff et al discloses a valve system comprising a housing (88) of a first valve unit having a first valve seat (112), closable by a movable first piston (104), and connecting in a fluid-conducting manner first (92) and second (94) ports; pressure in a control chamber (128), delimited by the first piston, pressing the first piston against the first valve seat; pressure at the first port presses the first piston away from the first valve seat; a first opening (176, e.g. fig 4), defined by the first piston, regulated by a movement of the first piston, and connecting the second port in a fluid-conducting manner to the control chamber (by orifices 184); a second valve unit (42, 44), including a core at least partially surrounded by a coil (the solenoid of 42), regulates a fluid flow from the control chamber to the first port (via 130), with an electric current in the coil; and a logic unit (66) receiving signals from a sensor (80) and regulate the electric current in the coil (column 5 line 15-19).
.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. § 103 as being unpatentable over Gehlhoff et al (8291934) in view of Okada (2020 0407945). Gehlhoff et al discloses all of the elements of claim 4-6, as discussed above, and further that the position sensor senses a position of a member (i.e. 44) in the valve unit (claim 5), and that the first and second ports are connected to a tank (12) and an actuator chamber (28), respectively ; but does not disclose that the sensor includes a plurality of pressure sensors integrated in the valve unit and configured to measure the pressure at the first port and the pressure at the second port (claim 4) or one of an inertia detector and a position sensor, associated with an actuator or a machine which comprises the actuator (claim 6).
Okada teaches, for a valve system with a housing (54) of a first valve unit having a first valve seat (64), closable by a movable first piston (56), and connecting in a fluid-conducting manner first (63) and second (62) ports, connected to a tank (T, via CV) and an actuator chamber (of 7), respectively; a second valve unit (44, 52), including a core at least partially surrounded by a coil (the solenoid of 52), regulates a fluid flow from a control chamber, delimited by the first piston, to the first port (via 902), with an electric current in the coil); and a logic unit (30) receiving signals from at least one sensor (e.g. 34A1, 34A2) and regulate the electric current in the coil (paragraph 163); that the sensor includes a plurality of pressure sensors (34A1, 34A2, fig 10) measuring pressures at the first and second ports, or one of an inertia detector and a position 
Since Gehlhoff et al and Okada are both from the same field of endeavor, the purpose disclosed by Okada would have been recognized in the pertinent art of Gehlhoff et al. It would have been obvious at the time the invention was made to one having ordinary skill in the art to include in the sensor of Gehlhoff et al a plurality of pressure sensors measuring pressures at the first and second ports, or one of an inertia detector and a position sensor, associated with an actuator, as taught by Okada, for the purpose of sensing a hose burst, and thereby prevent the dropping of a boom and reduce unstable action of the machine.

Claims 8-10 and are rejected under 35 U.S.C. § 103 as being unpatentable over Schexnayder (5207059) in view of DE 10 2014 204070. Schexnayder discloses all of the elements of claim 8-10, as discussed above, and further that the first valve seat defines a third opening (68), constantly regulated by the movement of the first piston, with an open region of the third opening increases when the first piston is removed from the first valve seat (part of claim 8), and a circumferential surface of the first piston includes a lug (78) that delimits the first opening claim 9); but does not disclose that the third opening is defined by the first piston and situated between the first port and the first valve seat in relation to the fluid flow (claim 8), wherein a tubular end portion of the first piston defines a radial bore that delimits the third opening (claim 9); wherein the radial bore and lug are situated on opposite sides of the first valve seat (claim 10).
DE 10 2014 204070 teaches, for a housing (20) of a first valve unit having a first valve seat (43), closable by a movable first piston (40), and connecting in a fluid-conducting manner first (28) and second (27) ports; the first valve defines a third opening (46), constantly regulated by the movement of the first piston, with an open region of the third opening increases when the first piston is removed from the first valve seat, and a circumferential surface of the first piston includes a lug (13) that delimits a first opening; that the third opening is defined by the first piston and situated between the first port and the first valve seat in relation to the fluid flow, wherein a tubular end 
Since the third openings of the valves of Schexnayder and DE 10 2014 204070 are constantly regulated by the movement of the first piston (i.e. throttle flow betweent he first and secodn ports, dependent on the fiorst piston’s position); it would have been obvious at the time the invention was made to one having ordinary skill in the art to defined the third opening of Schexnayder by a radial bore in a tubular end portion of the first piston, situated between the first port and the first valve seat and the radial bore and lug are situated on opposite sides of the first valve seat, as taught by DE 10 2014 204070, since one having ordinary skill in the art would have been able to carry out such a substitution and the resulting combination would predictably work in the same manner. 

	Conclusion
Claims 3, 7, 11-13, 15, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14, 18 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. § 112 (b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM -4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ken Bomberg, can be reached on 571-272-4922. The fax number for this group is 571-273-8300. Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745